Citation Nr: 0024058	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  00 - 00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972, including service in the Republic of Vietnam from 
November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied entitlement to a 
rating in excess of  30 percent for post-traumatic stress 
disorder (PTSD).

The Board notes that in his Substantive Appeal (VA Form 9), 
dated in December 99, the veteran stated that he was not 
working because of PTSD.  The Court has held that, upon 
receipt of a VA Form [9], the Board must review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal.  Myers v. Derwinski,  1 Vet. 
App. 127, 128 (1991).  Further, the Court has held that even 
after a claimant files a Substantive Appeal, and before the 
Board renders a decision, he or she can present to the Board 
his or her version of the issues and that, if both VA and the 
claimant have fulfilled their respective obligations, the 
points at issue should be defined and refined for the Board 
to review and resolve.  Stuckey v. West,  13 Vet. App. 163 
(1999).  The Court compared that process to the pleading 
system of trial courts, with VA guiding the claimant and his 
or her representative to identify, with some degree of 
specificity, the sources of dissatisfaction with the RO 
decision, and noted that it was the responsibility of both VA 
in the SOC and the appellant in the substantive appeal to 
identify issues of fact and law.  Stuckey, id.  
Based upon the foregoing, the veteran's informal claim for a 
total rating based on unemployability due to service-
connected disability is referred to the RO for appropriate 
action, to include mailing a VA Form 21-8940 to the veteran 
for completion and submission.  


FINDINGS OF FACT

1.  The claim for a rating in excess of  30 percent for PTSD 
is plausible because the veteran has alleged any increase in 
the severity of that disability.

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran's service-connected PTSD is currently 
manifested by reduced reliability and productivity due to 
such symptoms as occasional panic attacks, impaired judgment, 
disturbances of motivation and mood, outbursts of anger, 
intrusive thoughts, occasional flashbacks, a restricted 
affect, impaired judgment, anxiety in response to reminders 
of combat, exaggerated startle response, avoidant behavior, 
diminished interest in activities, hypervigilance, sleep 
difficulties, and significant depression, all of which result 
in increased difficulty in establishing and maintaining 
effective work and social relationships.  

4.  The medical evidence does not establish that the 
veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization such as to render inapplicable the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  The claim for a rating in excess of  30 percent for PTSD 
is well grounded. 

2.  The criteria for an increased rating of 50 percent for 
PTSD are met.  38 U.S.C.A. §§ 1110, 1155, 5107(a) (West 
1991);  38 C.F.R. § 3.321(b)(1) (West 1991);  38 C.F.R. Part 
4, §§ 4.125-4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for a rating in 
excess of 30 percent for PTSD is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  We further find that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has been afforded a personal hearing before 
the undersigned traveling Member of the Board, and that he 
underwent comprehensive VA psychiatric examination in 
connection with his claim in July 1999.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability.

I.  The Evidence

The veteran served on active duty from June 1969 to January 
1972, including service in the Republic of Vietnam from 
November 1969 to November 1970.  His military occupational 
specialty (MOS) was light weapons infantryman (11B), and he 
was awarded the Combat Infantryman's Badge and the Bronze 
Star Medal.  

The record shows that the veteran was granted service 
connection for PTSD by rating decision of November 1993, and 
that a 30 percent rating was assigned for that disability.  
In May 1999, the veteran requested assignment of a higher 
rating for that disability, noting ongoing treatment at the 
VAMC, Detroit.

VA outpatient treatment records, dated from March 1998 to May 
1999 show that the veteran was seen in the mental health 
clinic in June 1998 for complaints of alcohol abuse and 
recurring thoughts of Vietnam, and was referred to the PTSD 
group for consultation.  A July 1998 mental health clinic 
intake summary cited the veteran's complaints of nightmares, 
depression and ongoing use of alcohol, and noted that his 
mood was dysphoric and his affect restricted.  He was last 
employed as a welder in 1992, and reported employment in one 
job for 15 years prior to that, having been terminated due to 
alcohol abuse on the job following a suspension for violence 
in the workplace.  His diagnoses were PTSD; depression, and 
alcohol abuse.  An entry in September 1998 shows that the 
veteran complained of frustration, depression, recurring 
dreams and nightmares of being in Vietnam.  In February 1999, 
he complained of irritability due to lack of sleep, and noted 
recent flashbacks and nightmares of Vietnam.  His medication 
with Paxil was increased to 30 mgs. in the morning, while 
Tranxene was continued.  In March and April 1999, his 
estimated Global Assessment of Functioning (GAF) score was 
51, and his Paxil and Tranxene dosages were increased.  

A report of VA psychiatric examination, conducted in July 
1999, cited the veteran's complaints of trying to avoid 
thinking of Vietnam, outbursts of anger, intrusive thoughts, 
occasional flashbacks, anxiety in response to reminders of 
combat, exaggerated startle response, occasional panic 
episodes, avoiding crowds, diminished interest in activities, 
hypervigilance, difficulty in staying asleep without sleep 
medications, and significant depression.  He reported a high 
school education, that he was last employed in 1992, and that 
he was employed in one job for 15 years prior to that, but 
was terminated following confrontations with a supervisor.  
The veteran was punctual and well-groomed in worn clothing.

Mental status examination disclosed that the veteran was 
well-oriented and cooperative, with good eye contact, normal 
speech, and no obscure speech patterns.  His mood was sad and 
dysphoric, and his affect was restricted.  He denied problems 
with concentration.  There was no evidence of delusions, 
auditory or visual hallucinations, suicidal or homicidal 
ideation, obsessive or ritualistic behaviors, or a thought 
disorder.  Judgment was impaired based upon his knowing use 
of alcohol with his medications, despite the inherent danger.  
The diagnoses were chronic PTSD; a depressive disorder, not 
otherwise specified; and alcohol abuse.  His current GAF 
score was estimated as 60.  

VA outpatient treatment records, dated from July 1999 to 
February 2000, show that the veteran continued to be seen in 
the mental health clinic for complaints of depression, 
domestic discord, and preoccupation with his Vietnam 
experiences.  He was noted to have a depressed mood and 
restricted affect, and to be more nervous and easily 
agitated.  He continued to be maintained on his medications, 
and the diagnosis was PTSD.  

A personal hearing was held at the RO in July 2000 before the 
undersigned traveling Member of the Board.  The veteran 
appeared very disheveled, and testified as to his employment 
experience, his termination from long-term employment in 
about 1985 due to a series of confrontations, and his 
subsequent employment in temporary jobs.  He indicated that 
he stayed at home; that he tried to avoid people, going out 
only at night, because he was still temperamental and 
continued to have confrontations; that he thinks frequently 
of killing people; that he kept loaded weapons in the house 
and walks around his property, particularly at night when he 
is unable to sleep; that he had nightmares which interfere 
with and interrupt his sleep; and that he experiences 
frequent flashbacks to Vietnam experiences.  The veteran 
called attention to his exaggerated startle response, his 
loss of interests in everyday things, and his ongoing 
medication for PTSD symptoms.  A transcript of his testimony 
is of record.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999.  Separate diagnostic codes identify the various 
disabilities.  The evaluation of service-connected mental 
disorders is based upon the resulting occupational and 
impairment under  38 C.F.R. Part 4,§ 4.125-4.130 (1999).  
Where entitlement to service connection has already been 
established, and an increase in the disability rating is the 
issue, the present level of the disability is the primary 
concern.  Francisco v. Brown,  7 Vet. App. 55 (1994).   Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability  picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's  assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. Part 4, 
§ 3.126(a) and (b) (1999).

The record in this case shows that the veteran has 
psychiatric diagnoses which include PTSD; a depressive 
disorder, not otherwise specified; and alcohol abuse.  The 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  
However, any disability stemming from the veteran's alcohol 
abuse cannot be considered in evaluating his disability as 
that condition was not sustained in line of duty and is 
considered the result of his own willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).  

The appellant's service-connected PTSD is currently evaluated 
as 30 percent disabling under  38 C.F.R. Part 4, §§ 4.125-
4.130, Diagnostic Code 9411 (1999), and he seeks a higher 
disability rating, asserting that such disability has 
increased in severity.  

VA's Schedule for Rating Disabilities provides that mental 
disorders, such as PTSD, are assigned disability ratings 
based on a General Rating Formula for Mental Disorders 
described at  38 C.F.R. Part 4, § 4.130 (1999).  That formula 
provides that occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1999).

The evidence in this case shows that the veteran reported an 
increase in his PTSD symptomatology in May 1999, and cited 
current treatment at the VAMC, Detroit. Mental health clinic 
outpatient treatment records dated from May 1998 to February 
2000 show that the veteran was seen for increased PTSD 
symptomatology, including recurring thoughts of Vietnam, 
irritability due to lack of sleep, frustration, recent 
flashbacks, recurring dreams and nightmares of being in 
Vietnam, depression and ongoing use of alcohol.  His mood was 
shown to be dysphoric and his affect restricted, and his 
diagnoses were PTSD; depression, and alcohol abuse.  He was 
maintained on medications which included Paxil and Tranxene, 
and in March and April 1999, his estimated Global Assessment 
of Functioning (GAF) score was 51, indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning, while his Paxil and Tranxene dosages were 
increased.  

The report of VA psychiatric examination in July 1999 cited 
the veteran's complaints of trying to avoid thinking of 
Vietnam, outbursts of anger, intrusive thoughts, occasional 
flashbacks, anxiety in response to reminders of combat, 
exaggerated startle response, occasional panic episodes, 
avoiding crowds, diminished interest in activities, 
hypervigilance, difficulty in staying asleep without sleep 
medications, significant depression, and loss of employment 
after a series of confrontations with a supervisor.  While 
mental status examination disclosed that the veteran was 
well-oriented and cooperative, with good eye contact, normal 
speech, and no obscure speech patterns, his mood was shown to 
be sad and dysphoric, his affect was restricted, judgment was 
impaired, and the diagnoses were chronic PTSD; a depressive 
disorder, not otherwise specified; and alcohol abuse.  His 
current GAF score was estimated as 60, indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  

The Board has further noted the veteran's testimony that he 
stays at home; that he tried to avoid people, going out only 
at night, because he is still temperamental and continues to 
have confrontations; that he thinks frequently of killing 
people, keeps loaded weapons in the house and walks around 
his property, particularly at night when he is unable to 
sleep; that he has an exaggerated startle response and has 
lost  interest in everyday things; that he has nightmares 
which interfere with and interrupt his sleep; and that he 
experiences frequent flashbacks to Vietnam experiences.  

The Board further notes the veteran's appearance and demeanor 
at his personal hearing, and finds the veteran to be a 
credible witness as to his PTSD symptomatology, and the 
adverse effect of that symptomatology upon his social and 
industrial adaptability.  The Board further notes that the 
GAF scores of 51 and 60 were assigned while the veteran was 
taking a significant dosage of psychotropic medications 
designed to control his symptomatology.  

Based upon the foregoing, and for the reasons stated, the 
Board finds that the veteran's PTSD symptomatology is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
occasional panic attacks, impaired judgment, disturbances of 
motivation and mood, outbursts of anger, intrusive thoughts, 
occasional flashbacks, a restricted affect, impaired 
judgment, anxiety in response to reminders of combat, 
exaggerated startle response, avoidant behavior, diminished 
interest in activities, hypervigilance, sleep difficulties, 
and significant depression, all of which result in increased 
difficulty in establishing and maintaining effective work and 
social relationships.  In the Board's judgment, the extent 
and severity of the veteran's PTSD symptomatology as shown by 
the medical and other evidence warrants the assignment of an 
increased rating of 50 percent for his service-connected 
PTSD.  To the extent indicated, the appeal for an increased 
rating for service-connected PTSD is granted.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence favors the appellant's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1999) are potentially applicable.  
There is no competent medical evidence in the record showing 
that the veteran's service-connected disabilities present 
such an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render inapplicable 
the regular schedular standards.  In the absence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9, 
158-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board has referred the veteran's informal claim for a 
total rating based on unemployability due to service-
connected disability to the RO in the Introduction section of 
this decision, and will not address the issue of benefit 
entitlement under the provisions of  38 C.F.R. Part 4, 
§ 4.16(b) (1999).  




ORDER

An increased rating of 50 percent for service-connected PTSD 
is granted, subject to controlling regulations governing the 
payment of monetary benefits.   




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 



